Citation Nr: 0522361	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
Diabetes Mellitus (DM), Type II.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange (AO).  

6.  Entitlement to service connection for ulceration of the 
left conjunctiva with astigmatism, claimed as left eye 
condition, loss of sight, and blood disorder.  

7.  Entitlement to an increased evaluation for DM, Type II, 
currently rated as 20 percent disabling.  

8.  Entitlement to an increased (compensable) evaluation for 
onychomycosis of the toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1966 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2003 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at hearing before a local hearing 
officer at the RO in May 2003 and at a hearing before the 
undersigned Acting Veterans Law Judge in April 2005.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With regard to the claims of service connection for hearing 
loss and tinnitus, the Board notes that the veteran has not 
been afforded a VA audiological examination throughout the 
course of the appeal.  The Board observes that the military 
occupational specialty listed on the veteran's DD 214 is a 
construction machine operator.  The veteran has also 
testified that he was exposed to loud noise in the 
performance of his duties while in the military.  Based upon 
the veteran's MOS and his testimony, the Board is of the 
opinion that a VA examination is warranted to determine the 
nature and etiology of any current hearing loss or tinnitus 
and its relation to service.  

With regard to the veteran's claim of service connection for 
congestive heart failure as secondary to his service-
connected DM, the Board notes that the veteran was afforded a 
VA examination in June 2002.  At that time, the examiner 
indicated that the veteran's hypertension and heart 
conditions were detected several years prior to when his DM 
was first diagnosed.  The Board notes that service connection 
is warranted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  While the examiner indicated that the 
veteran's heart problems were diagnosed prior to his DM, he 
did not address what impact, if any, the veteran's service-
connected DM had on his heart disease.  

With regard to the veteran's request for an increased 
evaluation for his DM, the Board notes that the veteran has 
not been afforded a comprehensive VA examination since June 
2002.  The Board further observes that the veteran, at his 
April 2005 hearing, reported that his daily activities had 
become totally restricted as a result of his DM.  His 
testimony indicates an increase in symptomatology.  He is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Consequently, VA is obliged to afford the veteran 
contemporaneous examinations since there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  

With regard to his service-connected onychomycosis, the Board 
notes that the veteran, at his April 2005 hearing, testified 
that he was now pulling out chunks of his toenails and that 
his toes were in great pain.  He also reported that he had 
recently seen a podiatrist in Gulfport for his problems and 
that he was again supposed to see him after the hearing.  The 
Board notes that the last comprehensive VA examination 
afforded the veteran was in June 2002.  

With regard to the veteran's claim of service connection for 
a skin disorder, the Board notes that the veteran has been 
diagnosed with various skin disorders.  However, there has 
been no opinion rendered as to the nature and etiology of any 
of these skin disorders and whether they are related to 
service, including as a result of exposure to AO.  The Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine the nature and etiology of any skin 
disorder and whether it is related to the veteran's period of 
service.  

With regard to the claim of service connection for ulceration 
of the left conjunctiva with astigmatism (claimed as a left 
eye condition, loss of sight, and blood disorder) the Board 
notes that in March 1970, the veteran was seen with an 
ulceration in his left eye.  DM is known to cause eye 
disorders.  Since the veteran is service-connected for DM, he 
should be afforded a VA examination to determine if his 
current left eye disorder is related to his service-connected 
DM or otherwise related to his active service.  

With regard to the veteran's claim of service connection for 
PTSD, he has not been afforded a VA psychiatric examination 
to determine the nature and etiology of any psychiatric 
disorder.  He has reported some stressor incidents, such as 
running over a child with a bulldozer, which cannot be 
corroborated.  He has also testified that he was with an 
engineer unit, that he entered the combat zone to support the 
troops, and that he was exposed to rockets and hostile fire.  
His service personnel records reveal that he was with Company 
A, 87th Engineer Battalion while in Vietnam.  Based on the 
above, additional development, including obtaining the unit 
history of the Company A, 87th Engineer Battalion from June 
1967 to May 1968, is in order.  The records for 1968, when 
the unit moved to Dong Ba Thin are particularly desirable

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for heart disease, hearing loss, 
tinnitus, PTSD, a skin disorder including 
onychomycosis, diabetes mellitus, and a 
left eye disorder.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
hearing loss and tinnitus.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to render the following 
opinion:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss and/or tinnitus 
is related to the veteran's period of 
service, including as a result of noise 
exposure in service?  A complete detailed 
rationale is requested for each opinion.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current heart 
disease, to include congestive heart 
failure.  All necessary tests and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current heart disease, 
including congestive heart failure, if 
found, is related to the veteran's period 
of service?  If not, then is it at least 
as likely as not that the veteran's 
service-connected diabetes mellitus, Type 
II, caused or has aggravated any current 
heart disease, to include congestive 
heart failure?  The examiner is to set 
forth all findings and conclusions in a 
clear, comprehensive and legible manner.  
A complete detailed rationale is 
requested for each opinion.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his diabetes 
mellitus.  All indicated test and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner.  The examiner should comment on 
the necessity of the use of insulin, a 
restricted diet, and regulation of 
activities.  A complete detailed 
rationale is requested for each opinion.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current left 
eye disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current left eye 
disorder, if found, is related to the 
veteran's period of service?  If not, 
then is it at least as likely as not that 
the veteran's service-connected diabetes 
mellitus, Type II, caused or has 
aggravated any current left eye disorder?  
The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner.  A complete detailed 
rationale is requested for each opinion.  

6.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
skin disorder and the nature and severity 
of his onychomycosis.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should offer 
the following opinion:  Is it at least as 
likely as not (50 percent or higher 
degree of probability) that any skin 
disorder, if found, is related to the 
veteran's period of service, including as 
a result of exposure to Agent Orange?  If 
not, then is it at least as likely as not 
(50 percent or higher degree of 
probability) that the veteran's service-
connected diabetes mellitus, Type II, 
caused or has aggravated any current skin 
disorder?  A complete detailed rationale 
is requested for each opinion that is 
rendered.

The examiner should also describe the 
nature and severity of the veteran's 
onychomycosis, including the size of the 
area which it encompasses.  

7.  The RO should request, from the 
National Archives and Records 
Administration, copies of the unit 
histories for Company A, and/or its 
parent unit, the 87th Engineer Battalion, 
covering the period from June 1967 to May 
1968.  

8.  The RO should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s) including PTSD 
which may be present.  The claims file 
must be made available to the examiner.  
Any further indicated special studies, 
including psychological studies, should 
be accomplished.  The examiner should 
conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) each 
stressor that was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service.  The report of 
examination should include the rationale 
for all opinions expressed.

9.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



